NO. 07-01-0331-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                         PANEL A

                                    FEBRUARY 5, 2002

                          ______________________________


                             RAUL MARTINEZ, APPELLANT

                                             V.

    WELDON EDWARDS D/B/A WELDON EDWARDS HEREFORDS, APPELLEE


                        _________________________________

             FROM THE 110TH DISTRICT COURT OF DICKENS COUNTY;

                 NO. 3868; HONORABLE JOHN R. HOLLUMS, JUDGE

                          _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


       Appellant Raul Martinez has appealed from a judgment rendered against him in a

personal injury cause of action. For the reasons expressed, we dismiss the appeal.


       Notice of appeal was filed by appellant on July 31, 2001. Two requests for

extension of time were thereafter granted to the court clerk for the filing of the clerk’s

record, and one request for extension of time was granted to the court reporter for the filing
of the reporter’s record. Each time, we were notified that appellant had not paid or made

arrangements to pay for the record. The most recent extensions gave the court clerk and

the court reporter until December 21, 2001, to file the records.


      However, we were notified by letter dated January 9, 2002, from the court clerk that

she has had no communications from appellant regarding payment for the preparation of

the record and, as of this date, no records have yet been filed in this appeal. By letter

dated January 17, 2002, we notified appellant that if an arrangement had not been made

to pay for the records within ten days from the date of the letter, the appeal would be

subject to dismissal. Tex. R. App. P. 42.3. To date, we have received no response.


      Accordingly, the appeal is hereby dismissed.


                                                Per Curiam


Do not publish.




                                            2